Cook, J.
R.C. 3735.65 et seq. allows cities and counties to grant tax exemptions for real property located within a designated Community Reinvestment Area (“CRA”). This case asks whether the Tax Commissioner (“commissioner”) has jurisdiction under R.C. 5715.27(E) to hear a complaint challenging the continued exemption of certain property located in a CRA. The Board of Tax Appeals (“BTA”) answered this question in the negative. But because nothing in R.C. 3735.65 et seq. necessarily undermines the general authority granted to the commissioner under R.C. 5715.27(E), we reverse.
I
Appellee Duke Realty, L.P. (“Duke”) owns real property located within an area of Columbus, Ohio, designated as a CRA. Appellant Board of Education of the Gahanna-Jefferson Local School District (“Gahanna-Jefferson”) filed a complaint with the commissioner under R.C. 5715.27(E), asserting that the property in question no longer qualified for an exemption granted under R.C. 3735.65 et seq. The commissioner dismissed the complaint for lack of jurisdiction, concluding that he lacked the statutory authority to participate in the process of exempting from taxation property located within a CRA.
*232The BTA affirmed the commissioner’s decision, relying almost exclusively on its recent decision in Vandaliar-Butler City School Dist. Bd. of Edn. v. Tracy (Apr. 14, 2000), B.T.A. Nos. 98-M-358 and 98-M-359, unreported. Although the BTA acknowledged that Gahanna-Jefferson “ ‘may have a remedy by appeal to a court of common pleas’ ” under R.C. 3735.70, it found “ ‘no reference within R.C. 3735.67 et seq. which directs the commissioner to administer the incentives permitted to CRA’s,’ ” quoting Vandaliar-Butler. Accordingly, the BTA found that the commissioner lacked jurisdiction to hear Gahanna-Jefferson’s complaint against the continued exemption of Duke’s property.
The cause is now before this court upon an appeal as of right.
II
When reviewing an appeal from the BTA, we must ascertain whether the BTA’s decision is reasonable and lawful. Columbus City School Dist. Bd. of Edn. v. Zaino (2001), 90 Ohio St.3d 496, 497, 739 N.E.2d 783, 785. Although we will generally not disturb the BTA’s determinations on the weight of evidence and credibility of witnesses, we will not hesitate to reverse a BTA decision that is based on an incorrect legal conclusion. See SFZ Transp., Inc. v. Limbach (1993), 66 Ohio St.3d 602, 604, 613 N.E.2d 1037, 1039. In this case, we must decide whether the BTA correctly interpreted R.C. 3735.65 et seq. as depriving the commissioner of jurisdiction over a complaint filed under R.C. 5715.27(E) that seeks revocation of a tax exemption for property in a CRA.
R.C. 3735.65 et seq.
In R.C. 3735.65 et seq., the. General Assembly has instituted a property tax incentive program that promotes the construction and remodeling of commercial, industrial, and residential structures in CRAs. Before property may be exempted from taxation under this program, the legislative authority of a municipality or county must adopt resolutions designating the boundaries of a CRA. R.C. 3735.66.1 The legislative authority must also designate a housing officer to administer the CRA program. Id. New or remodeled residential, commercial, or industrial property located within a CRA is eligible for a partial or total tax exemption. Id.
To obtain an exemption for. new or remodeled property located in a CRA, the owner must file an application with the housing officer designated by the legislative authority. R.C. 3735.67. If the property is commercial or industrial, the legislative authority and the owner must also enter into a written agreement *233before new construction begins. R.C. 3735.67(A) and 3735.671(A). Unless certain conditions in R.C. 3735.671(A)(2) or (A)(3) apply, the school board must be notified of the exemption and, in the case of commercial or industrial property, must approve the written agreement between the legislative authority and the owner. R.C. 3735.67(A) and 3735.671(A)(1). After the housing officer has determined that all the requirements for an exemption have been met, he or she forwards the application to the county auditor with information regarding the percentage and duration of the exemption. R.C. 3735.67(C).
Besides the authority granted by R.C. 3735.67, the housing officer also has the power to revoke a CRA exemption after the first year if “the housing officer finds that the property has not been properly maintained or repaired due to the neglect of the owner.” R.C. 3735.68. In addition, if the property is commercial or industrial, the legislative authority of the county or municipality may revoke the exemption if it finds that (1) the owner “has materially failed to fulfill its obligations” under the written agreement entered into pursuant to section R.C. 3735.671 or (2) the owner violated R.C. 3735.671(E).2 Id.
The CRA statutory scheme also contains an appeals process. R.C. 3735.70 allows “[a]ny person aggrieved under sections 3735.65 to 3735.69 of the Revised Code” to appeal to the CRA housing council, an administrative body appointed by local authorities under R.C. 3735.69. R.C. 3735.70 also provides for further appeals “from a decision of the council to the court of common pleas of the county where the area is located.”

R.C. 5715.27

In contrast to R.C. 3735.65 et seq.’s specific applicability to tax exemptions for property in a CRA, R.C. 5715.27 is a general statute relating to the granting and revoking of exemptions from real property taxes. The statute allows property owners to file applications for tax exemption with the commissioner, who must then notify the boards of education of these applications if requested to do so. See R.C. 5715.27(A) and (B). A board of education may then “file a statement with thé commissioner * * * indicating its intent to submit evidence and participate in any hearing on the application.” R.C. 5715.27(C). The commissioner may not act on the application for exemption before the board of education’s deadline for submitting this statement unless certain statutory exceptions apply. R.C. 5715.27(D).
*234One of these exceptions in R.C. 5715.27(D) expressly refers to a CRA exemption statute. At the property owner’s request, the commissioner may act upon an exemption application prior to the date specified in R.C. 5715.27(C) “in the case of exemptions authorized by section 725.02, 1728.10, 3735.67, 5709.41, 5709.62, or 5709.63 of the Revised Code.” (Emphasis added.) R.C. 5715.27(D). Thus, even though R.C. 3735.65 et seq. does not mention the commissioner, R.C. 5715.27(D) contemplates some involvement by the commissioner in the process of exempting CRA property from taxation.
R.C. 5715.27 also contemplates commissioner involvement in a decision to revoke a property tax exemption. R.C. 5715.27(E) provides that “[a] complaint may also be filed with the commissioner by any person, board, or officer authorized by section 5715.19 of the Revised Code to file complaints with the county board of revision against the continued exception of any property.” (Emphasis added.) . R.C. 5715.27(F) empowers the commissioner to decide the issue and to certify his or her findings to the county auditor.

Reconciling the Statutes

There is no dispute that Gahanna-Jefferson is a “board” that is authorized by R.C. 5715.27(E) to file a complaint against the continued exemption of property. And because R.C. 5715.27(E) allows a complaint to be filed against the continued exemption of any property, Gahanna-Jefferson argues that it may file a complaint under this provision against property within a CRA that is exempted under R.C. 3735.65 et seq. Conversely, the appellees contend that R.C. 5715.27(E) is inapplicable because R.C. 3735.65 et seq. provides specific and exclusive procedures for revoking an exemption previously granted to property within a CRA. And because these specific provisions in R.C. 3735.65 et seq. make no mention of commissioner involvement, the appellees contend that R.C. 5715.27(E) cannot grant jurisdiction to the commissioner over Gahanna-Jefferson’s complaint.
The relevant starting point for our analysis is R.C. 1.51, which states:
“If a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.”
When two statutory provisions are alleged to be in conflict, R.C. 1.51 requires us to construe them, where possible, to give effect to both. Schindler Elevator Corp. v. Tracy (1999), 84 Ohio St.3d 496, 499, 705 N.E.2d 672, 674. “Only where the conflict is deemed irreconcilable does R.C. 1.51 mandate that one provision shall prevail over the other.” (Emphasis added.) United Tel. Co. of Ohio v. Limbach (1994), 71 Ohio St.3d 369, 372, 643 N.E.2d 1129, 1131. Our comparison *235of R.C. 3735.65 et seq. and 5715.27(E) fads to convince us that these statutes are irreconcilable.
As noted above, R.C. 3735.68 explains the circumstances under which a housing officer or local legislative authority may revoke a CRA exemption. The statute does not, however, contain a provision authorizing a board of education to commence proceedings seeking to revoke a CRA exemption. The appellees view this omission as evidence of the General Assembly’s “clear intent” to have R.C. 3735.68 act as the “exclusive means” for revoking tax exemptions previously granted to property in a CRA. But it is just as likely that R.C. 5715.27(E) remains available to parties like Gahanna-Jefferson as a means to seek revocation of the CRA exemption. The General Assembly did not expressly preclude all commissioner involvement in the CRA exemption revocation process, though it could have done so within R.C. 3735.68 or anywhere else within R.C. 3735.65 et seq.
The lack of an explicit preclusion of commissioner involvement makes R.C. 3735.65 et seq.’s procedure for revoking CRA exemptions easily reconcilable with R.C. 5715.27(E). On the one hand, we may give effect to R.C. 3735.68’s enumeration of specific methods of revoking CRA exemptions. That is, R.C. 3735.68 expressly allows housing officers and local legislative authorities to revoke CRA exemptions in the specific situations stated in the statute. If the party seeking to revoke a CRA exemption is a housing officer or local legislative authority, R.C. 3735.68 is the appropriate statute governing the revocation. On the other hand, R.C. 5715.27(E) provides a means for revoking a CRA exemption — via a complaint filed with the commissioner — for parties other than a housing officer or a local legislative authority. By its express terms, R.C. 5715.27(E) provides for commissioner jurisdiction over complaints filed by specified persons and entities against the continued exception of any property. This general grant of authority does not irreconcilably conflict with the specific scheme of R.C. 3735.65 et seq. And without an irreconcilable conflict, R.C. 1.51 requires us to give effect to both R.C. 5715.27(E) and 3735.65 et seq.
The fact that R.C. 3735.70 provides an avenue for appeals relating to CRA exemptions does not undermine our reconciliation of R.C. 3735.65 et seq. with R.C. 5715.27(E). Although R.C. 3735.70 allows an appeal to the housing council by “[a]ny person aggrieved,” it is not obvious that a party such as GahannaJefferson could invoke this provision. Assuming that a school board qualifies as a “person aggrieved” within the meaning of R.C. 3735.70, the statute vests authority in the housing council only to “overrule any decision of a housing officer.” (Emphasis added.) But if a housing officer simply takes no action to revoke a CRA exemption, there has been no formal “decision” from which to appeal. Further, R.C. 3735.70’s language provides no vehicle by which anyone, let alone a *236school board, may challenge a legislative authority’s “decision” not to revoke a CRA exemption. In light of these inherent limitations in the process outlined in R.C. 3735.70, we cannot conclude that this statute evidences a legislative intent to supersede the commissioner’s authority to entertain complaints filed under R.C. 5715.27(E).
Ill
Reading the relevant statutes together and giving effect to both R.C. 5715.27(E) and 3735.65 et seq., we hold that the commissioner has jurisdiction over Gahanna-Jefferson’s complaint against the continued exemption of the property at issue. The BTA’s decision to the contrary was unreasonable and unlawful. We accordingly reverse the decision of the BTA and remand this cause to the commissioner for proceedings not inconsistent with this opinion.

Decision reversed and cause remanded.

Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., F.E. Sweeney and Lundberg Stratton, JJ., dissent.

. The area designated as a CRA must be “one in which housing facilities or structures of historical significance are located and new housing construction and repair of existing facilities or structures are discouraged.” R.C. 3735.65(B).


. Under R.C. 3735.671(E), a person (or that person’s “successor or related member”) may not enter into any agreement with a legislative authority under R.C. 3735.671 if, within the last five years, that person (1) was a party to an agreement granting a CRA exemption and (2) discontinued' operations at the structure to which the exemption applied prior to the expiration of the term of the R.C. 3735.671 agreement.